Case: 22-10463         Document: 00516571797             Page: 1      Date Filed: 12/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                       No. 22-10463                            December 8, 2022
                                     Summary Calendar                            Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Jose Salazar-Sanchez,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:21-CR-169-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Salazar-
   Sanchez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Salazar-Sanchez has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10463    Document: 00516571797          Page: 2   Date Filed: 12/08/2022




                                  No. 22-10463


   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.
         However, we note that, although Salazar-Sanchez pled guilty to an
   offense under 21 U.S.C. § 841, the written judgment incorrectly cites
   21 U.S.C. § 846. Accordingly, we REMAND for correction of the clerical
   error in the written judgment in accordance with Federal Rule of Criminal
   Procedure 36. See United States v. Cooper, 979 F.3d 1084, 1088-89 (5th
   Cir. 2020).




                                       2